 



Exhibit 10.2
FORM OF INDEMNIFICATION AGREEMENT
     This Indemnification Agreement (the “Agreement”) is made as of the 7th day
of June, 2006, by and between NEWPARK RESOURCES, INC. a Delaware corporation
(the “Company”), and [                                        ] (“Indemnitee”),
with reference to the following:
     A. The Company has employed Indemnitee as the President of one of the
Company’s [significant operating segments][subsidiaries].
     B. The Certificate of Incorporation, as amended, and the Bylaws, as
amended, of the Company provide that the Company shall indemnify its “agents”
(as defined herein), including directors and officers and officers of its
subsidiaries, against specified expenses and losses arising as a result of their
services as such agents, to the fullest extent permitted by the Delaware General
Corporation Law (the “GCL”).
     C. Section 145(f) of the GCL provides that the indemnification provisions
of the GCL are not exclusive of any rights to which a person seeking
indemnification may be entitled under the Certificate of Incorporation or Bylaws
of a corporation or under an agreement providing for indemnification.
     D. Indemnitee has indicated that he may not be willing to continue [in the
employ of the Company][the offered employment] in the absence of indemnification
in addition to that provided by the Company’s Certificate of Incorporation and
Bylaws.
     E. It is the intention of this Agreement to provide to Indemnitee certain
indemnification rights that are in addition to those rights described in the
Company’s Certificate of Incorporation and Bylaws.
     NOW, THEREFORE, as an inducement to Indemnitee to serve as an officer of a
subsidiary of the Company, the Company agrees with Indemnitee as follows:
     1. Indemnification. The Company shall indemnify Indemnitee if Indemnitee
was or is a party or is threatened to be made a party to any proceeding
(including but not limited to a proceeding by or in the right of the Company to
procure a judgment in its favor) by reason of the fact that Indemnitee is or was
an agent of the Company or of any other entity for which Indemnitee served at
the request of the Company, against expenses (including but not limited to
attorneys’ fees and litigation costs), judgments, fines, settlements and other
amounts actually and reasonably incurred in connection with such proceeding if
Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in the best interests of the Company and its subsidiaries, and, in the case
of a criminal proceeding, had no reasonable cause to believe that Indemnitee’s
conduct was unlawful. The termination of any proceeding by judgment, order,
settlement, conviction or upon a plea of nolo contendere or its equivalent shall
not, of itself, create a presumption that Indemnitee did not act in good faith
and in a manner which Indemnitee reasonably believed to be in the best interests
of the Company and its subsidiaries or that the Indemnitee had reasonable cause
to believe that the Indemnitee’s conduct was unlawful.
     2. Mandatory Payment of Expenses. To the extent that Indemnitee has been
successful on the merits in defense of any proceeding referred to in Section 1
or in defense of

 



--------------------------------------------------------------------------------



 



any claim, issue or matter therein, Indemnitee shall be indemnified against
expenses actually and reasonably incurred by Indemnitee in connection therewith.
     3. Expenses; Indemnification Procedure.
          3.1 Advance of Expenses. At the times specified in Section 3.4(a)
hereof, the Company shall advance all expenses incurred by Indemnitee in
defending any proceeding prior to the final disposition of such proceeding.
Indemnitee hereby undertakes to repay such amounts advanced if it shall be
determined ultimately that Indemnitee is not entitled to be indemnified by the
Company.
          3.2 Notice/Cooperation by Indemnitee. As a condition precedent to
Indemnitee’s right to be indemnified under this Agreement, Indemnitee shall give
the Company notice in writing as soon as practicable of any claim made against
Indemnitee for which indemnification will or could be sought under this
Agreement. Notice to the Company shall be directed to the Secretary of the
Company at the address shown on the signature page of this Agreement (or such
other address as the Company shall designate in writing to Indemnitee). Delay in
providing notice shall not preclude Indemnitee from asserting his rights under
this Agreement, unless and only to the extent that such delay causes actual loss
to the Company. Indemnitee shall give the Company such information and
cooperation as it may reasonably require and as shall be within Indemnitee’s
reasonable ability to provide.
          3.3 Determination of Standard of Conduct.
               (a) It shall be a defense to any claim by Indemnitee for
indemnification hereunder and to any action brought by Indemnitee pursuant to
Section 3.4(a) (other than a claim or action to enforce a claim for expenses
incurred in connection with any proceeding in advance of its final disposition)
that Indemnitee has not met the standard of conduct which makes it permissible
for the Company to indemnify Indemnitee for the amount claimed, but the burden
of proving such defense (by clear and convincing evidence) shall be on the
Company, and Indemnitee shall be entitled to receive interim payments of
expenses pursuant to Section 3.1 unless and until such defense is finally
adjudicated by court order or judgment from which no further right of appeal
exists. It is the parties’ intention that, if the Company contests Indemnitee’s
right to indemnification, the question of Indemnitee’s right to indemnification
shall be for the court to decide, and neither the failure of the Company
(including its Board of Directors, any committee or subgroup of the Board of
Directors, independent legal counsel, or its stockholders) to have made a
determination that indemnification is proper in the circumstances because
Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Company (including its Board of Directors, any committee or
subgroup of the Board of Directors, independent legal counsel, or its
stockholders) that Indemnitee has not met such standard of conduct, shall create
a presumption that Indemnitee has or has not met the applicable standard of
conduct. Except as provided in Sections 2 and 3.1, Indemnitee shall be
indemnified by the Company under this Agreement unless it shall be determined by
a court of competent jurisdiction that indemnification of Indemnitee is improper
under the circumstances of the particular proceeding because the Indemnitee has
not met the applicable standard of conduct set forth in Section 1.

2



--------------------------------------------------------------------------------



 



               (b) No indemnification or advance shall be made under this
Agreement, except as provided in Section 2 or Section 3.1, in any circumstance
where it appears that it would be inconsistent with any condition expressly
imposed by a court in approving a settlement.
          3.4 Certain Procedural Matters.
               (a) Any indemnification and advances provided for in this
Agreement shall be made no later than thirty (30) days after receipt of the
written request of Indemnitee. If a claim under this Agreement, under any
statute, or under any provision of the Company’s Certificate of Incorporation or
Bylaws providing for indemnification is not paid in full by the Company within
thirty (30) days after a written request for payment thereof has first been
received by the Company, Indemnitee may, but need not, at any time thereafter
bring an action against the Company to recover the unpaid amount of the claim,
and, subject to Section 14 of this Agreement, Indemnitee shall also be entitled
to be paid for the expenses of bringing such action.
               (b) Notice to Insurers. If, at the time of the receipt of a
notice of a claim pursuant to Section 3.2 hereof, the Company has director and
officer liability insurance in effect, the Company shall give prompt notice of
the commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of the Indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such policies. If the Company fails to take such
action on Indemnitee’s behalf, Indemnitee may do so, whereupon the Company shall
indemnify Indemnitee against all expenses incurred by Indemnitee in connection
with any proceeding brought by Indemnitee against the insurers for recovery
under any such insurance.
               (c) Selection of Counsel. The Company shall be entitled to assume
the defense of any proceeding with respect to which it is obligated to advance
expenses pursuant to Section 3.1, with counsel reasonably satisfactory to
Indemnitee, upon the delivery to Indemnitee of written notice of its election to
do so. After delivery of such notice, approval of such counsel by Indemnitee and
the retention of such counsel by the Company, the Company will not be liable to
advance counsel fees to Indemnitee with respect to the same proceeding, provided
that (i) Indemnitee shall have the right to employ his or her counsel in any
such proceeding at Indemnitee’s expense; and (ii) if (A) the employment of
counsel by Indemnitee has been previously authorized by the Company, (B)
Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Company and Indemnitee in the conduct of any such defense,
or (C) the Company shall not, in fact, have employed counsel to assume the
defense of such proceeding, then the fees and expenses of Indemnitee’s counsel
shall be at the expense of the Company.
     4. Additional Indemnification Rights; Non-exclusivity.
          4.1 Scope. Notwithstanding any other provision of this Agreement, the
Company hereby agrees to indemnify the Indemnitee to the fullest extent
permitted by law (in effect at any time between the date the Indemnitee became
an agent of the Company and the date

3



--------------------------------------------------------------------------------



 



the claim is resolved) notwithstanding that such indemnification is not
specifically authorized by the other provisions of this Agreement, the Company’s
Certificate of Incorporation, Bylaws or by statute. In the event of any change
in any applicable law, statute or rule which narrows the right of a Delaware
corporation to indemnify a member of its Board of Directors or an officer or
other agent, such changes, to the extent not otherwise required by such law,
statute or rule to be applied to this Agreement, shall have no effect on this
Agreement or the parties’ rights and obligations hereunder.
          4.2 Other Rights Authorized. The indemnification provided by this
Agreement shall not be exclusive of (a) any additional rights to indemnification
for breach of duty to the Company and its stockholders while acting in the
capacity of a director, officer, employee or agent of the Company or of any
other entity for which Indemnitee served at the request of the Company or
(b) any other rights to which Indemnitee may be entitled under any Bylaw,
agreement, vote of stockholders or disinterested directors, or otherwise, both
as to action in Indemnitee’s official capacity and as to action in another
capacity while holding such office, in each case, to the extent such additional
rights to indemnification are authorized in the Company’s Certificate of
Incorporation. The indemnification provided under this Agreement shall continue
as to Indemnitee for any action taken or not taken while serving in an
indemnified capacity even though Indemnitee may have ceased to serve in such
capacity at the time of any covered proceeding.
     5. Partial Indemnification. If Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of the
expense, judgments, fines or penalties actually or reasonably incurred by him or
her in the investigation, defense, appeal or settlement of any civil or criminal
action, suit or proceeding, but not for the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion of such expenses,
judgments, fines or penalties to which Indemnitee is entitled.
     6. Mutual Acknowledgement. Both the Company and Indemnitee acknowledge that
in certain instances, Federal law or applicable public policy may prohibit the
Company from indemnifying its directors, officers and agents under this
Agreement or otherwise. Indemnitee understands and acknowledges that the Company
has undertaken or may be required in the future to undertake with the Securities
and Exchange Commission to submit the question of indemnification to a court in
certain circumstances for a determination of the Company’s right under public
policy to indemnify Indemnitee.
     7. Charter Provisions. The Company at all times shall have and maintain in
its Certificate of Incorporation or Bylaws, or both, as necessary in order to be
effective under the GCL, provisions for exculpating directors from liability and
for indemnifying officers, directors, employees and agents, in each case to the
fullest extent permitted under the GCL, which provisions shall not be amended
except as required by applicable law or except to make changes, permitted by
law, that would enlarge Indemnitee’ s right of indemnification.
     8. Officer and Director Liability Insurance. The Board of Directors of the
Company shall, from time to time, make the good faith determination whether or
not it is practicable for the Company to obtain and maintain a policy or
policies of insurance with reputable insurance companies providing the officers
and directors of the Company with coverage for losses from

4



--------------------------------------------------------------------------------



 



wrongful acts, or to ensure the Company’s performance of its indemnification
obligations under this Agreement. Among other considerations, the Company will
weigh the costs of obtaining such insurance coverage against the protection
afforded by such coverage. Notwithstanding the foregoing, the Company shall have
no obligation to obtain or maintain such insurance if the Company determines in
good faith that such insurance is not reasonably available, if the premium costs
for such insurance are disproportionate to the amount of coverage provided, if
the coverage provided by such insurance is limited by exclusions so as to
provide an insufficient benefit, or if Indemnitee is covered by similar
insurance maintained by a subsidiary or parent of the Company.
     9. Severability. Nothing in this Agreement is intended to require or shall
be construed as requiring the Company to do or fail to do any act in violation
of applicable law. The Company’s inability, pursuant to court order, to perform
its obligations under this Agreement shall not constitute a breach of this
Agreement. The provisions of this Agreement shall be severable as provided in
this Section 9. If this Agreement or any portion hereof shall be invalidated on
any ground by any court of competent jurisdiction, then the Company shall
nevertheless indemnify Indemnitee to the full extent permitted by any applicable
portion of this Agreement that shall not have been invalidated, and the balance
of this Agreement not so invalidated shall be enforceable in accordance with its
terms.
     10. Exceptions. Any other provision herein to the contrary notwithstanding,
the Company shall not be obligated pursuant to the terms of this Agreement:
          10.1 To indemnify or advance expenses to Indemnitee with respect to
proceedings or claims initiated or brought voluntarily by Indemnitee and not by
way of defense, except with respect to proceedings brought to establish or
enforce a right to indemnification under this Agreement, the Company’s
Certificate of Incorporation or Bylaws, or any other statute or law or otherwise
as required or permitted under Section 145 of the GCL, but such indemnification
or advancement of expenses may be provided by the Company in specific cases if
the Board of Directors has approved the initiation or bringing of such suit; or
          10.2 To indemnify Indemnitee for any expenses incurred by the
Indemnitee with respect to any proceeding instituted by Indemnitee to enforce or
interpret this Agreement, if a court of competent jurisdiction determines that
each of the material assertions made by the Indemnitee in such proceeding was
not made in good faith or was frivolous; or
          10.3 To indemnify Indemnitee for expenses or liabilities of any type
whatsoever (including, but not limited to, judgments, fines, ERISA excise taxes
or penalties, and amounts paid in settlement) which have been paid directly to
Indemnitee by an insurance carrier under a policy of officers’ and directors’
liability insurance maintained by the Company; or
          10.4 To indemnify Indemnitee for expenses and the payment of profits
arising from the purchase and sale by Indemnitee of securities in violation of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or any similar
successor statute; or
          10.5 To indemnify Indemnitee for any act, omission or transaction
listed in the exceptions to waiver of personal liability of a director set forth
in Section 102(b)(7) of the GCL.

5



--------------------------------------------------------------------------------



 



     11. Construction of Certain Phrases.
          11.1 For purposes of this Agreement, “agent” means any person who is
or was a director, officer, employee or other agent of the Company, or is or was
serving at the request of the Company as a director, member of a committee of
the Board of Directors, officer, employee or agent of another foreign or
domestic corporation which was a predecessor corporation of the Company or of
another enterprise at the request of such predecessor corporation; “proceeding”
means any threatened, pending or completed action or proceeding, whether civil,
criminal, administrative or investigative; and “expenses” includes, without
limitation, attorney’s fees and any expenses of establishing a right to
indemnification or any other right under this Agreement.
          11.2 For purposes of this Agreement, “person” means any individual,
and any domestic or foreign corporation, partnership, association, trust or
other entity or organization, including a government or political subdivision or
any agency or instrumentality thereof; and “predecessor or acquired person”
means a person which was a predecessor of the Company or a majority of whose
equity interests or assets is or was acquired by the Company.
          11.3 For purposes of this Agreement, references to the “Company” shall
include any subsidiary of the Company and, in addition to the resulting
corporation, any constituent corporation (including any constituent of a
constituent) absorbed in a consolidation or merger which, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, and employees or agents, so that if Indemnitee is or was a
director, officer, employee or agent of such constituent corporation, or is or
was serving at the request of such constituent corporation as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, Indemnitee shall stand in the same position under the
provisions of this Agreement with respect to the resulting or surviving
corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.
          11.4 For purposes of this Agreement, references to “other enterprises”
shall include employee benefit plans; references to “fines” shall include any
excise taxes assessed on Indemnitee with respect to an employee benefit plan;
and references to “serving at the request of the Company” shall include any
service as a director, member of a committee of the Board of Directors officer,
employee or agent of the Company which imposes duties on, or involves services
by, such director, officer, employee or agent with respect to any employee
benefit plan, its participants, or beneficiaries; and if Indemnitee acted in
good faith and in a manner Indemnitee reasonably believed to be in the best
interests of the participants and beneficiaries of an employee benefit plan,
Indemnitee shall be deemed to have acted in a manner “not opposed to the best
interests of the Company” as referred to in this Agreement.
     12. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.
     13. Successors and Assigns. This Agreement shall be binding upon the
Company and its successors and assigns, and shall inure to the benefit of
Indemnitee and the heirs, executors, and administrators of the Indemnitee.

6



--------------------------------------------------------------------------------



 



     14. Attorneys’ Fees. In the event that any action is instituted by
Indemnitee under this Agreement to enforce or interpret any of the terms hereof,
Indemnitee shall be entitled to be paid all court costs and expenses, including
reasonable attorneys’ fees, incurred by Indemnitee with respect to such action,
unless as a part of such action, the court of competent jurisdiction determines
that each of the material assertions made by Indemnitee as a basis for such
action was not made in good faith or was frivolous. In the event of an action
instituted by or in the name of the Company under this Agreement, or to enforce
or interpret any of the terms of this Agreement, Indemnitee shall be entitled to
be paid all court costs and expenses, including attorneys’ fees, incurred by
Indemnitee in defense of such action (including with respect to Indemnitee’s
counterclaims and cross-claims made in such action), unless as a part of such
action the court determines that each of Indemnitee’s material defenses to such
action was not made in good faith or was frivolous.
     15. Notice. All notices, requests, demands and other communications under
this Agreement shall be in writing and shall be deemed duly given (a) if
delivered by hand and receipted for by the party addressed, on the date of such
receipt, or (b) if mailed by domestic certified or registered mail with postage
prepaid, on the third business day after the date postmarked. Addresses for
notice to either party are as shown on the signature page of this Agreement, or
as subsequently modified by written notice.
     16. Choice of Law. This Agreement shall be governed by and its provisions
construed in accordance with the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

                  NEWPARK RESOURCES, INC. (the “Company”)         3850 North
Causeway Boulevard, #1770         Metairie, LA 70002-1752    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

AGREED TO AND ACCEPTED:
                                                               (“Indemnitee”)
[                                          ]
                                                                              
     
                                                                         
          

7